DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered. Claims 1 and 4-6 are currently pending with claims 2 and 3 being cancelled from consideration. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/026047 (Ari hereinafter) in view of US 2009/0232691 (Van hereinafter) and further in view of US 2010/0028165 (Kameya hereinafter) and further in view of US 5979168 (Beekman hereinafter).
Regarding claim 1, Ari teaches a screw compressor (Figure 1 and the abstract) that discloses a liquid-injected compressor main unit (Machine 1 with screw compressor 4) that includes a screw rotor (Screw rotor 8) and compresses gas with injecting liquid in a compression chamber defined by a tooth groove of the screw rotor (Compression chamber surround 8, PDF of Ari supplied by the Applicant, Page 9 [7 of the document] Line 18 to Page 10 [8 of the document] Line 15 details the operation of the screw compressor) and an axial-gap motor that drives the compressor main unit (Axial gap motor (Page 9 [Document page 7] Lines 9-17 detail the air gap in the motor such that there is an axial gap), the screw rotor having a motor-side shaft portion connected coaxially with a rotor shaft of the motor (Motor connected to the pump via shaft 9). Ari further discloses the compression chamber of the compressor main unit draws in gas via a suction port on a side in an axial direction adjacent to the motor (Figure 1 of Ari shows the inlet at 16 being on a side in the axial direction and adjacent to the motor 1 [Broadest reasonable interpretation places the axial direction along the shaft 9 and the inlet 16 is on a side of the compressor in the axial direction]) and discharges the compressed gas via a discharge port on a side opposite to the motor (Discharge at 17 which is shown opposite the motor 1); and the motor-side shaft portion is a suction-side shaft portion (Evident from Figure 1 of Ari).
Ari is silent with respect to the screw compressor comprising: a suction side bearing that rotatably supports the motor-side shaft portion of the screw rotor, wherein the suction side bearing restricts axial movement of the suction-side shaft portion and bears a radial load and axial loads in both directions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and pump connecting shaft of Ari with the bearings of Van to prevent excessive friction from building up during operation. 
Ari, per Van, is silent with respect to a gas-liquid separator, disposed on a discharge side of the compressor main unit, configured to separate the liquid from compressed gas discharged from the compressor main unit; and a same continuous member defines both the suction port and a housing for the gas-liquid separator.
However, Kameya teaches a screw compressor (Figure 1  and ¶ 2) that discloses a gas-liquid separator, disposed on a discharge side of the compressor main unit (Separator 8 per ¶ 36, 39, and 40), configured to separate the liquid from compressed gas discharged from the compressor main unit (¶ 36, 39, 40); and a same continuous member defines both the suction port and a housing for the gas-liquid separator (At least a portion of the separator is continuous with the equivalent suction port 6 and housing 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Ari, per Van, with the gas-liquid separator of Kameya to prevent liquid from entering downstream systems where the liquid could cause damage. 
Ari, per Van and Kameya, are silent with respect to along a longitudinal direction of the screw compressor the suction-side bearing is immediately adjacent to the suction port.
However, Beekman teaches as crew compressor that discloses a suction port (Figure 1, Port 42) and along a longitudinal direction of the screw compressor the suction-side bearing is immediately adjacent to the suction port (Figure 1 shows bearings 60 being interpreted as immediately adjacent to the suction port. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Ari’s suction port with the teachings of Beekman since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse
Regarding claim 6, Ari’s modified teachings are described above in claim 1 where Van further discloses that the bearing includes combined angular contact ball bearings for face to face type or back to back type, and is held at a fixed position within a casing (Bearing of Van shows the ball of the ball bearings being held in position).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/026047 (Ari) in view of US 2009/0232691 (Van) in view of US 2010/0028165 (Kameya) in view of US 5979168 (Beekman) and further in view of US 2011/0156519 (Wang hereinafter).
Regarding claim 4, Ari’s modified teaches are described above in claim 1 but are silent with respect to the motor includes a first rotor disposed on an output side of the rotor shaft, a second rotor disposed on a non-output side of the rotor shaft, and a stator disposed between the first rotor and the second rotor, and a dimension of a gap between the first rotor and the stator is greater than a dimension of a gap between the second rotor and the stator at room temperature.
However, Wang teaches an axial gap motor (¶ 2 and 3) that discloses a motor that includes a first rotor disposed on an output side of the rotor shaft, a second rotor disposed on a non-output side of the rotor shaft (Figure 1 shows two distinct rotors 20, where when placed into Ari one of the two rotors must be the output side and the other side will be inherently opposite of the output side), and a stator disposed between the first rotor and the second rotor (Stator 30), and a dimension of a gap between the first rotor and the stator and a dimension of a gap between the second rotor and the stator at room temperature (Gap G as seen in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the axial gap motor of Ari with the dual rotor axial gap rotor of Wang to increase the air flow through the motor while increasing motor efficiency (¶ 34 of Wang).

However, it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the dimension as of the gap due to the dimension being an effect driven variable to determine the amount of air flow and the flow properties. The narrower the gap the less air will flow through and reduce the cooling affect however, a larger gap will increase cooling. It has since been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Ari’s modified teaches are described above in claim 1 but are silent with respect to the motor includes a rotor disposed on the rotor shaft, a first stator disposed on an output side with respect to the rotor, and a second stator disposed on a non-output side with respect to the rotor, and a dimension of a gap between the rotor and the first stator is smaller than a dimension of a gap between the rotor and the second stator at room temperature.
However, Wang teaches an axial gap motor (¶ 2 and 3) that discloses the motor includes a rotor disposed on the rotor shaft (Rotor 20 in Figure 14 and ¶ 56-59), a first stator disposed on an output side with respect to the rotor, and a second stator disposed on a non-output side with respect to the rotor (Figure 14 shows two distinct stator 30, where when placed into Ari one of the two stators must be the output side and the other side will be inherently opposite of the output side), and a dimension of a gap between the rotor and the first stator and a dimension of a gap between the rotor and the second stator at room temperature (Gap G as seen in Figure 14).
rd embodiment features the same benefits as the 1st embodiment).
Ari per Wang is silent with respect to the dimension of the gap between the rotor and the first stator is greater than the dimension of the gap between the rotor and the second stator at room temperature. 
However, it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the dimension as of the gap due to the dimension being an effect driven variable to determine the amount of air flow and the flow properties. The narrower the gap the less air will flow through and reduce the cooling affect however, a larger gap will increase cooling. It has since been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746